Maeshaxu, J.
The foregoing statement indicates that the judgment complained of was obtained through appellants’ inadvertence, surprise, or excusable neglect. The only authority for relief therefrom by motion in the action is found in sec. 2832, Stats. 1898, which provides that the court, in its discretion, may grant such relief to a party at any time within one year after notice of the judgment. Notwithstanding respondent’s attorneys pursued appellants to enforce the judgment and collected pay from them, they say their action was merely to obtain peace; that they did not know of the judgment till over two years thereafter. Upon that appellants depended to satisfy the court that their motion was seasonably made. The trial court evidently deemed the story too unreasonable for belief, though not met by opposing affidavits. It seems that respondent should have presented some proof on the question, but we are inclined to agree with the court below that appellants’ story is not worthy of belief. We must assume that they were men of *236mental responsibility, and, as such., ought to have known that the claim lipón which they made payment was on a judgment. There was no reasonable ground to believe otherwise. They knew, or ought to have known, of the judgment as early as April, 1898, and waited nearly three years before applying for relief therefrom. There was no course open to the court but to deny the motion.
By the Court. — The order appealed from is affirmed.